Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Tai Kondo on 12/30/2021.
The application has been amended as follows: 
In claim 9, line 1, replaced “claim 5” with --claim 1--.
Reasons for Allowance
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Sanae (US 2013/0220499), Takehiko (CN101417589A, English translation provided), Murata (US 2019/0176531) and Hayashi (US 10,023,012). For independent claims 1 and 20, Sanae teaches the shoulder land portion includes the two main inclined grooves (Fig. 1, item 5(5A)) adjacent to each other in the tire circumferential direction, and a first inclined sub-groove (Fig. 1, item 10) disposed therebetween. However, Sanae does not disclose that the first inclined sub-groove extends across the tread end. Murata discloses that, as illustrated in Fig. 2, the narrow groove (Fig. 2, item 31b) in the block 31 extends across the tread end (Fig. 2, item E).  However, Murata fails to 1 and 20 are allowable and their depended claims (i.e. claims 2-4, 6-19 depend on claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742